Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, & 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy et al 7,033,292.
	Kennedy shows a toy formed of an elastomeric sheet formed into a sphere; an air introducing cylinder 11 which communicates with the sphere interior to introduce air, which includes a check valve (figure 4); and an additional port 184, 186, figure 5 which can introduce additional fluid into the interior. Kennedy does not disclose that that water is introduced, but it would be possible to add water at port 184, 186, so this may be a water-introducing portion. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 7, 11, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al in view of Larson 2017/0100678.
	Kennedy shows a toy of a spherical sheet, but it is not disclosed that it is transparent. It may increase the play value to provide a transparent member to allow a view of the inside of the sphere. For example, Larson shows that a toy may include a sphere of transparent material (paragraph 0044). This transparent sheet would be an obvious addition to the toy of Kennedy. 
	*   *   *   *   *   *

Claims 2, 4, 6, 8, 10, 12, 14, & 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.


PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711